DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 12/06/2019.
Drawings
Figure 1-3 (See Applicant’s US Pub, Para 37, from where it seems like Fig. 1-3 are conventional art, if so need to be cited so) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-4, 12, 14-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mouret et al. (“Mouret” US Pat 10890935, NOTE- Reference filing date is from 02/22/2019, which has a foreign Pat EP 19305073 dated from 01/21/2019. Where both date priors to Applicant’s priority date, which is 12/02/2019)
Regarding claim 1, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a circuit for producing a reference output (Fig. 2, 8; Vref), comprising: a reference generation module (Fig. 2, 8; 801), configured to produce a first reference output (Fig. 2, 8; output of 801) having a first temperature dependent (PTAT vs. CTAT) non-linear component (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804); and
a non-linearity compensation module (Fig. 2, 8; 802, 803), configured to generate a second reference output having (output of 802, 803, received by 805) a second temperature dependent (CTAT vs. PTAT) non-linear component (using BJT Q1, Q2); wherein the reference generation module (Fig. 2, 8; 801) and the non-linearity compensation modules (Fig. 2, 8; 802, 803) are coupled together such that the first (Fig. 2, 8; output of 801) and second (output of 802, 803, received by 805) reference outputs (col. 718-col. 8 L3, col. 4 L18-col. 5 L35) generate the circuit reference output (Fig. 2, 8; Vref), and such that the second temperature dependent non-linear component (using BJT Q1, Q2) at least partially compensates (805, 806; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) for the first non-linear component (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804).
Regarding claim 2, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) the circuit is configured such that the second reference output (output of 802, 803, received by 805) is subtracted from the first reference output (Fig. 2, 8; output of 801).
[NOTE: Applicant teaches that – “using a pair of BJTs (Q2, Q3), with their base-emitter junctions configured to subtract one Vbe from the other. Ordinarily AVbe (of Q, alone) is linear. However, by biasing each of the pair of BJTs (Q2, Q3) with currents having different temperature dependencies (IPTAT vs. CTAT), a non-linearity can be introduced. By30 subtracting this non-linearity from that of the first BJT (Q1), a more linear output can be produced”. Since, Mouret has same figure configuration as the Applicant, it is understood that a subtraction is anticipated; col. 6 L1-49]
Regarding claim 3, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) the reference output (final Vref is summation of PTAT+CTAT using 806) and the first reference output (where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT) are complimentary (PTAT vs. CTAT) to absolute temperature.
Regarding claim 4, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) the reference generation module is a base-emitter voltage generator (Q3) and the first reference output is a base-emitter voltage (Q3 Vbe); and

Regarding claim 12, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a circuit for producing an output (Fig. 2, 8; Vref) which is complimentary to absolute temperature (final Vref is summation of PTAT+CTAT using 806, where PTAT is complimentary of CTAT), the circuit comprising: a base-emitter voltage generator (Fig. 2, 8; 801), configured to generate a voltage which complimentary to absolute temperature, Vctat (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT) , and which include a first non-linear component (switch Q3 is a BJT having base-emitter voltage): one or more delta base-emitter voltage generator cells (Fig. 2, 8; 802, 803), coupled to the base-emitter voltage generator (Fig. 2, 8; 801), and arranged to compensate for the first non-linear component (switch Q3 is a BJT having base-emitter voltage), each cell configured to generate a delta base-emitter voltage having a further non-linear component (using BJT Q1, Q2).
Regarding claim 14, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a temperature sensor (i.e. using resistors R1-R3). 
Regarding claim 15, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a method of compensating for non-linearity in a temperature dependent voltage reference (Fig. 2, 8; Vref is summation of PTAT+CTAT using 806, where PTAT is complimentary of CTAT)), the method comprising: generating a first temperature dependent voltage reference (Fig. 2, 8; 801- 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT ) having a first non-linear component (switch Q3 is a BJT having base-emitter voltage); generating one or more further voltage references (Fig. 2, 8; 802, 803), each having a further non-linear component (using BJT Q1, Q2); combining the first temperature dependent voltage reference (output of 801) with the one or more further voltage references (output of 802, 803) in order to produce a temperature dependent output voltage reference (Vref)  in which the first non-linear component (Q3) is at least partially compensated.
claim 16, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35)  the step of generating a first temperature dependent voltage includes generating a complimentary to absolute temperature reference voltage using the base-emitter junction of a first bipolar transistor (Fig. 2, 8; 801- 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT ).
Regarding claim 17, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) supplying the collector of the first bipolar transistor with a proportional to absolute temperature current source (Fig. 2, 8; 801- 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT ).
Regarding claim 18, Mouret teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) the step of generating one or more further reference voltages (output of 802, 803) includes generating one or more delta base-emitter voltages (using Q1, Q2) using one or more pairs of bipolar junction transistors.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mouret (US Pat 10890935), in view of Nicollini et al. (“Nicollini”, US Pub 2019/0113946).
Regarding claim 5, Mouret fails to teach the reference generation module comprises a first current source, configured to supply the base-emitter voltage generator (Q1) with a proportional to absolute temperature, PTAT, current.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret’s circuit to include a current source coupling to the base-emitter voltage generator with a proportional to absolute temperature, as disclosed by Nicollini, as doing so would have provided a reduced temperature drift over a temperature range, as taught by Nicollini (Para 4 and abstract).
Regarding claim 6, Mouret teaches the base-emitter voltage generator (Q3) is a first bipolar junction transistor, BJT.
8. 	Claims 7-11, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mouret (US Pat 10890935), in view of Nicollini et al. (“Nicollini”, US Pub 2019/0113946) and Marinca (US Pat 8531169).
Regarding claim 7, Mouret fails to teach the delta base-emitter generator comprises a second BJT and a third BJT, wherein the second BJT is coupled to the first current source, such that the second BJT is supplied with the PTAT current, and the second module further comprises second current source, configured to supply the third BJT with a current which is independent to absolute temperature, ZTAT.
However, Nicollini teaches (Fig. 2) the delta base-emitter generator (Q2, Q3) comprises a second BJT (Q2) and a third BJT (Q3), wherein the second BJT (Q2) is coupled to the first current source (204), such that the second BJT (Q2) is supplied with the PTAT current (204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret’s circuit to include a current source coupling to the base-emitter voltage generator and the delta base-emitter generator, as disclosed by Nicollini, as doing so would have provided a reduced temperature drift over a temperature range, as taught by Nicollini (Para 4 and abstract).
However, Mouret and Nicollini fail to teach the second module further comprises second current source, configured to supply the third BJT with a current which is independent to absolute temperature, ZTAT.
However, Marinca teaches (Fig. 3b; col. 4 L39-col. 5 L4 and col. 8 L65) the second module further comprises second current source (320), configured to supply the third BJT (350) with a current which is independent to absolute temperature, ZTAT (using current source calibration, the module final output i.e. 625 can be independent of absolute temperature; col. 5 L50-64).

Regarding claim 8, Mouret fails to teach the emitter areas of the second and third BJTs are the same.
However, Nicollini teaches the emitter areas (Q2, Q3) of the second and third BJTs are the same.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret’s circuit to include a current source coupling to the base-emitter voltage generator and the delta base-emitter generator, as disclosed by Nicollini, as doing so would have provided a reduced temperature drift over a temperature range, as taught by Nicollini (Para 4 and abstract).
Regarding claim 9, Mouret fails to teach the first BJT is arranged in a diode configuration, and is coupled between the second BJT and ground; the base terminals of the second and third BJTs are coupled together and to a fourth BJT, which is configured to supply a base current to the second and third BJTs.
However, Nicollini teaches (Fig. 2) the first BJT (Q1) is arranged in a diode configuration, and is coupled between the second BJT (Q2) and ground (200b); the base terminals (Q2, Q3) of the second and third BJTs are coupled together.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret’s circuit to include a current source coupling to the base-emitter voltage generator and the delta base-emitter generator, as disclosed by Nicollini, as doing so would have provided a reduced temperature drift over a temperature range, as taught by Nicollini (Para 4 and abstract).
However, Mouret and Nicollini fail to teach the base terminals of the second and third BJTs are coupled together and to a fourth BJT, which is configured to supply a base current to the second and third BJTs.
However, Marinca teaches (Fig. 3b; col. 4 L39-col. 5 L4 and col. 8 L65;first BJT 344 arranged in a diode configuration, and is coupled between the second BJT 342 and ground (gnd)) the base terminals of the second (342) and third (352) BJTs are coupled together and to a fourth BJT (332, col. 7 L50-54), which is configured to supply a base current to the second (342) and third (352) BJTs.

Regarding claim 10, Mouret and Nicollini fail to teach the circuit further comprises a MOSFET and a fifth BJT, coupled to the third BJT, and arranged in a nested amplifier configuration to provide the reference output at the output.
However, Marinca teaches (Fig. 3b) the circuit further comprises a MOSFET (362) and a fifth BJT (346), coupled to the third BJT (352), and arranged in a nested amplifier configuration to provide the reference output at the output (Vout).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret and Nicollini’s circuit to include current sources to supply to corresponding first-fifth BJTs, and their corresponding coupling between each BJTs, as disclosed by Marinca, as doing so would have improved operation capability at low power with less sensitivity to process variations, occupying less silicon area and has low noise, as taught by Marinca (abstract).

Regarding claim 11, Mouret and Nicollini fail to teach one or more additional non-linearity compensation modules, configured to generate one or more further reference outputs having one or more additional temperature dependent non-linear components; wherein the one or more additional non-linearity compensation modules are coupled such that the first, second and one or more further reference outputs generate the circuit reference output, and such that the second temperature dependent non-linear component and the one or more additional temperature dependent non-linear components at least partially compensates for the first non-linear component.
However, Marinca teaches (Fig. 5, 8; col. 4 L39-col. 5 L4 and col. 8 L65) one or more additional non-linearity compensation modules (unit cells), configured to generate one or more further reference outputs having one or more additional temperature dependent non-linear components (using combined corresponding BJT configurations for non-linearity and current source calibration operation); wherein the one or more additional non-linearity compensation modules (unit cells) are coupled such that the first, second and one or more further reference 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret and Nicollini’s circuit to include current sources to supply to corresponding first-fifth BJTs, each BJTs corresponding coupling between themselves, and unit cell configurations, as disclosed by Marinca, as doing so would have improved operation capability at low power with less sensitivity to process variations, occupying less silicon area and has low noise, as taught by Marinca (abstract).
Regarding claim 13, Mouret and Nicollini fail to teach the one or more delta base-emitter voltage generator cells is four cells.
However, Marinca teaches (Fig. 5, 8; col. 4 L39-col. 5 L4 and col. 8 L65) the one or more delta base-emitter voltage generator cells is four cells (Fig. 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret and Nicollini’s circuit to include current sources to supply to corresponding first-fifth BJTs, each BJTs corresponding coupling between themselves, and unit cell configurations, as disclosed by Marinca, as doing so would have improved operation capability at low power with less sensitivity to process variations, occupying less silicon area and has low noise, as taught by Marinca (abstract).
Regarding claim 19, Mouret fails to teach supplying the collector of one of the pair of BJTs with a proportional to absolute temperature current, and supplying the collector of the other of the pair of BJTs with a current which is substantially independent of absolute temperature.
However, Nicollini teaches supplying the collector of one of the pair of BJTs (Q2, Q3) with a proportional to absolute temperature current (204). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret’s circuit to include a current source coupling to the base-emitter voltage generator and the delta base-emitter generator, as disclosed by Nicollini, as doing so would have provided a reduced temperature drift over a temperature range, as taught by Nicollini (Para 4 and abstract).

However, Marinca teaches (Fig. 3b; col. 4 L39-col. 5 L4 and col. 8 L65) supplying the collector of the other of the pair of BJTs (342, 352) with a current which is substantially independent of absolute temperature (using current source calibration, the module final output i.e. 625 can be independent of absolute temperature; col. 5 L50-64).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Mouret and Nicollini’s circuit to include current sources to supply to corresponding first-fifth BJTs, each BJTs corresponding coupling between themselves, and unit cell configurations, as disclosed by Marinca, as doing so would have improved operation capability at low power with less sensitivity to process variations, occupying less silicon area and has low noise, as taught by Marinca (abstract).
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        9/1/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838